Citation Nr: 0939746	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from April 1944 to July 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
service connection for residuals of an injury to the spine.  
The Veteran's Notice of Disagreement (NOD) was received in 
September 2006.  A Statement of the Case (SOC) was issued in 
August 2007.  In September 2007, the Veteran filed a timely 
substantive appeal to the Board.   

The Veteran did not request a hearing before the Board.

The Board notes that, in the Veteran's September 2006 NOD, he 
indicated that he wished to file a claim for restoration of 
service connection for a psychoneurotic disorder based on 
clear and unmistakable error (CUE) in the September 1948 
Board decision that failed to restore service connection, 
which was severed by the RO in April 1948.  In an April 2007 
letter, the Veteran withdrew this claim.  Subsequent 
statements from the Veteran appear to indicate otherwise.  
The Board refers this matter to the RO for clarification and 
any indicated action.


FINDINGS OF FACT

1.  A Board decision in September 1948 denied the Veteran's 
claim for service connection for a spinal disability on the 
basis that the disability pre-existed service and was not 
aggravated therein; that decision was not appealed.

2.  Evidence received since the September 1948 Board decision 
is essentially cumulative of previously considered evidence; 
none of the additional evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

A September 1948 Board decision denying service connection 
for a spinal disability is final; new and material evidence 
has not been received to reopen the claim for service 
connection for a disability of the spine.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a December 2005 notice letter, the 
RO informed the Veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and specific information regarding 
reopening a claim through the submission of new and material 
evidence.  

With respect to the Dingess requirements, the December 2005 
notice did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, there is no prejudice 
in issuing a final decision because the preponderance of the 
evidence is against the reopening of the claim for service 
connection.  Accordingly, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that, in a December 2005 letter, the RO requested that the 
Veteran sign and return release forms, allowing VA to procure 
private treatment records that allegedly support his claim.  
The Veteran did not return this form and did not take steps 
to submit these records himself.  Therefore, private records 
have not been associated with the claims file.  The duty to 
assist is not a one-way street and the Veteran has to 
cooperate to protect his interests.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  The Veteran does not state and the record does 
not indicate that the Veteran has received treatment at a VA 
facility since the date of the previous denial.  The Board 
also notes that, in a September 2007 statement, the Veteran 
reported that he recently received treatment from a Dr. A.A. 
(initials used to protect privacy) in Seattle, Washington.  
The Veteran did not list the dates of treatment and the only 
contact information provided by the Veteran for Dr. A.A. was 
a business name and a phone number.  The Board finds that the 
Veteran did not provide sufficient information allowing for 
the procurement of the putative medical records and did not 
return a legal release (consent) form.  Moreover, the Veteran 
has not indicated the type of treatment provided by Dr. A.A.  
The Board also notes that, in order for evidence to be new 
and material, it must relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a spine disorder.  Under these circumstances, 
the Board finds no further duty to procure the alleged 
medical records.  38 C.F.R. § 3.159; see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The record indicates that the Veteran was not afforded a VA 
medical examination.  However, in the absence of receipt of 
new and material evidence, there is no duty to provide a 
medical examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)C(iii).  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  New and Material Evidence.

a.  Factual Background.  In a September 1948 Board decision, 
the Board noted that the Veteran entered service on April 7, 
1944 and was honorably discharged on July 27, 1944, by reason 
of pychoneurosis, conversion hysteria.  

Reviewing the evidence of record prior to the September 1948 
Board decision, a letter from a private treatment facility, 
dated June 1944, shows that, for a period from June 1939 
until induction into service, examiners at this private 
facility had treated the Veteran for various ailments.  The 
facility stated that, in June 1943, the Veteran reported 
having backaches.  A physical examination indicated some 
tenderness along the right side of the spine.  The letter 
also reported that, in December 1943, the Veteran stated that 
he had injured his spine.  At that time, the examiners noted 
tenderness and swelling of the back along the dorsal spine.  
Spinal X-rays of the spine indicated no bony pathology.

In an April 1944 report of physical examination and 
induction, the examiner noted no abnormalities.

Service treatment records indicated that, in May 5, 1944 the 
Veteran was treated for "low back pain acquired before 
induction, as result of fall while working in a shipyard."  
Ill-defined tenderness was noted in varying places along the 
spine accompanied by muscle spasms and the Veteran was 
diagnosed with a lumbar strain; however, X-rays of the spine 
were negative.  Treatment prescribed as of May 16 was use of 
a heating lamp.  The Veteran was eventually diagnosed and 
hospitalized for psychoneurosis, conversion hysteria and 
returned to duty on June 7, 1944.  On the same day, the 
Veteran returned to the hospital, stating that he had a 
backache.  Orthopedic and X-ray examinations of the back were 
negative.  

In a June 1944 service treatment record, the Veteran stated 
that he fell in January 1944 (prior to service) and hurt his 
back.  He stated that he felt pain in the dorsal back for 
about a month and then felt it again after induction into 
service.  

The Veteran was again hospitalized until July 27, 1944 when 
he was discharged with a diagnosis of psychoneurosis, 
conversion hysteria.  Nursing notes throughout this period of 
hospitalization indicated treatment with aspirin.  The nurses 
also indicated that the Veteran spent most of his time in 
bed.  

In a July 1945 letter from the American Red Cross, the Home 
Service Director noted that the Veteran injured his back in 
December 1943 after falling from one deck of a boat to a 
lower deck.  The Director indicated that his clinical record 
showed that all X-rays were normal as far as any bone injury.  
It was further reported that when the Veteran left service, 
he had lost 35 pounds and could not walk at all.  The 
Director described the Veteran's condition as "thin and 
crippled."  

In an August 1945 VA neuropsychiatric examination report, the 
Veteran reportedly indicated injuring his back prior to 
service in December 1943.  The examiner noted that, following 
service, the Veteran reported being unable to sit up and 
spending three months in bed.  He stated that he was able to 
walk again, first with crutches, and then a cane.  Upon 
examination, the examiner noted that the Veteran walked with 
his back bent, dragging his legs on the floor in a semi-
flaccid manner while using a cane.  The Veteran reported that 
he could not straighten his back and that his legs were so 
painful he needed to use a cane to walk.  Neurological 
reflexes were normal, showing no muscular atrophies or 
paralyses.  The pertinent diagnosis was conversion hysteria, 
paralytic type, paraplegia.  

In an August 1945 physical examination report, the examiner 
noted that the Veteran walked with his back bent and used a 
cane to walk.  The examiner reported that the Veteran's 
muscular development appeared fair.  X-rays of the lower 
dorsal and lumbar spine were essentially negative.  The 
diagnosis was, in pertinent part, psychoneurosis, conversion 
hysteria, paralytic type, paraplegia.

In a July 1945 letter from a private examiner, the examiner 
stated that he had treated the Veteran since November 1944.  
He said that, at the time, the Veteran was unable to walk 
except with the aid of crutches.  The examiner stated that, 
in his opinion, the Veteran's condition was due to an injury 
to the spine in the region of the eight to tenth dorsal 
vertebrae which the Veteran sustained prior to service, in 
December 1943.

In an August 1947 VA examination report, the examiner noted 
that there were no abnormal findings in T 11-12, but 
indicated that this area was where the Veteran pointed 
regarding pain.  The examiner also noted a 10 degree 
limitation of the right leg in flexion.  The examiner's 
diagnoses were, in part, mild psychoneurosis, hysteria, mild, 
and back injury with 10 degrees of limitation.  

In an August 1947 lay statement, the Veteran's mother stated 
that the Veteran fell before service.  However, this fall did 
not interfere with his work as a draftsmen.  Now, he was 
disabled for life because he did not receive proper care 
during service.  She stated that he could not stand alone for 
the first three months after his discharge from service.

In an October 1947 lay statement, the Veteran's father stated 
that the Veteran fell on his spine before entering service, 
but had recovered from the injury prior to induction.  He 
said that in-service training aggravated the injury, causing 
insistent backaches.  He stated that one of the Veteran's 
legs was shorter than the other and that he could not pick up 
objects off the ground.  

In an October 1947 letter from a private examiner, the 
clinician stated that the Veteran walked with limp in the 
right leg.  He indicated that all movements of the Veteran's 
back were markedly limited.  The movements took place through 
the hip joints rather than the spinal column.  The left 
lumbar muscle was atrophic when compared to the right.  The 
spinal column was well-splinted by muscle spasms.  The normal 
lumbar curve was exaggerated.  The right lower extremity was 
3/8 of an inch shorter than the left, probably due to muscle 
spasms on that side.  

In a February 1948 VA medical examination report, the Veteran 
reportedly indicated that he fell while working in December 
1943 and experienced three weeks of out-patient treatment.  
In April 1944, during service, he aggravated the condition 
while carrying heavy boxes, but was not treated in the 
hospital at that time.  In May 1944, he experienced pain in 
the lower back and was hospitalized for three weeks.  Upon 
physical examination, the examiner noted that the Veteran 
walked with a protective limp of the right leg, with the knee 
held stiff.  The Veteran could not reach the floor within 15 
inches, due to pain in the dorsal spine.  The clinician noted 
some spasm in the right sacrospinalis group during this 
maneuver.  Lateral and rotary movements of the spine were 
performed without difficulty.  The examiner noted that the 
Veteran stooped well, but guarded his right leg.  When 
requested to squat fully, the Veteran was able to do so 
without effort.  The diagnosis was degenerative joint disease 
of the dorsal spine, due to mild trauma.  The clinician 
reported that X-ray films gave evidence of an incipient or 
beginning osteoarthritis of the dorsal spine.  The examiner 
further observed that while X-rays showed early 
osteoarthritis in the dorsal spine, he believed that the 
Veteran's symptoms were highly exaggerated in proportion to 
the degree of pathology noted.

In its September 1948 decision, the Board indicated reviewing 
the clinical data and the lay statements in the file.  The 
Board noted that all evidence clearly and unmistakably 
established that a back condition preexisted service and that 
no one contended otherwise, including the Veteran.  The Board 
further noted that persistence of symptomatology referable to 
the back occurred within one month after the Veteran's 
entrance into active service.  The Board stated that the 
Veteran's entire period of active service totaled less than 
four months and over two and one-half months of said service 
were spent in the hospital.  In the absence of evidence of 
trauma, the Board determined that the evidence clearly and 
unmistakably established that the pre-existing back injury 
was not aggravated by service.

In a November 2005 statement, the Veteran indicated that, 
since 1950, he was service connected for a spinal condition.  
He said that he had moved around the country and lost touch 
with the VA.  As a result, he stated that his checks had 
stopped and he wanted them to be reinstated.

In a December 2005 statement, the Veteran stated that he fell 
on his back while working for a ship building company prior 
to service when he slipped on some ice.  He reported that, 
during basic training, he became sick with a high temperature 
and severe pain in his back and legs.  He recalled having a 
difficult time walking.  He stated that, on his way to the 
infirmary, a superior officer ordered him to stand at 
attention.  When he tried to stand, he fell and was not able 
to stand again.  A friend later helped him get to the 
infirmary.  He remembered being in the infirmary for two 
months where he was treated with sulfa drugs and tests.  He 
said that he was not able to get out of bed during the first 
month.  In the second month, he was able to get out of bed 
using a chair and dragging his leg on the floor.  He was 
certain that the problem resulted from his pre-service 
injury.  He said that he was discharged when his doctors 
could not figure out why he could not use his legs.  After 
arriving home, his private doctors could not explain why he 
still had severe pain in his back and legs.  He stated that 
he received monthly payments for six years, but, in 1950, 
received notice that the payments would be discontinued.  He 
indicated that he did not follow up on the appeal.  He stated 
that he began experiencing pain in his legs and back again in 
March of 1998, approximately 48 years later, and he received 
treatment from private physicians.  He indicated that these 
examiners took X-rays and other tests.  They subsequently 
told him that they could not come to a conclusion as to why 
he was in so much pain.  He further indicates that, in 1999, 
another private doctor diagnosed osteoarthritis of the spine 
with some vertebrae out of line.  He stated that, after he 
had procedures to alleviate the pain, it subsided.  However, 
in spring 2005, the Veteran started to experience pain 
travelling down his spine to his hip bones, down his leg, 
through his calf, and down to the ankles.  Also, his legs 
would become numb, making walking difficult.  He stated that 
he experienced pain on a daily basis and still contended that 
his condition was aggravated in service.

In a June 2007 statement, the Veteran reiterated his 
assertion that he had pain in his back and legs due to 
improper care during service.  

In his latest letter, the Veteran stated that, during 
service, the examiners would not take his real pain in his 
back and legs into account.  He stated that they attempted to 
prove he had psychoneurosis hysteria by injecting him 
repeatedly with "truth serum."  When they were not 
successful, they put him in a "psycho ward" for 34 days, 
not allowing him to receive any back treatment.  He stated 
that he last received care from a Dr. A.A., a spinal 
specialist in Seattle, Washington.  The Veteran did not 
provide an address, but provided a phone number.  He also did 
not provide a signed release form granting his consent for 
the VA to obtain the putative medical evidence.  

As noted in the introduction, the Veteran did not file any 
private treatment records nor did he provide signed release 
forms allowing for their procurement by the RO.  The Veteran 
did not indicate that he was treated by the VA and a January 
2006 search of VA records did not find any record of VA 
treatment.  

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. " Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered. Id. 
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  The Veteran's claim was previously denied by 
the Board in September 1948, based on findings that his then 
current back disorder pre-existed service and was not 
aggravated therein.  After examining the evidence received 
after that decision, which consists entirely of statements 
from the Veteran, the Board finds that such evidence is not 
new and material within the meaning of the applicable law and 
regulation.  The Veteran's assertion that he aggravated his 
back during service is not "new" in that it is cumulative 
and redundant of evidence already in the file at the time of 
the last final denial of benefits.  The previous final Board 
decision considered lay statements from the Veteran, along 
with his statements recorded in upon various medical 
examinations and reported in the Veteran's service treatment 
records.  In the lay statements, the Veteran contended that 
he had a back injury that pre-existed service but that such a 
condition was aggravated during or as the result of his 
service.  The Veteran's current statements regarding 
aggravation during service are not new in that they are 
redundant of statements in the claims file at the time of the 
September 1948 denial.  Even if new, mere lay assertions of 
medical status do not constitute competent medical evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay persons are 
not competent to offer medical opinions").  

The Veteran does not indicate any times when aggravation 
occurred except to say that he believed that his in-service 
hospital treatment aggravated his pre-existing back 
disability.  In arguing this case, the Veteran claims that he 
lay in bed during hospitalization in service, a fact noted in 
the service treatment records at the at the time of the 
previous final decision.  As such, the Veteran's claims 
regarding his treatment during service are not "new."  The 
Board notes that, even if the Veteran's accounts were 
"new," they do not meet the standard for material evidence 
because they do not raise a reasonable possibility of 
substantiating his claim.  The Veteran has not submitted or 
allowed the RO to procure medical evidence that might support 
his claim.  Although the Veteran might believe that service 
aggravated his pre-existing back injury, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that were the Veteran to submit medical 
evidence of a current back disability and a competent opinion 
from a medical professional indicating a link between the 
disability and service, such evidence would be sufficient to 
reopen his claim.  In the absence of such evidence or other 
new and material evidence, however, the Veteran's application 
to reopen his claim for service connection must be denied.

As the record does not contain new and material evidence 
received since the September 1948 Board denial of the 
Veteran's claim, the application to reopen the claim of 
entitlement to service connection for a spinal disability 
must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt. However, until 
the veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a spinal disorder; the claim 
remains denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




=Department of Veterans Affairs


